Exhibit 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Separation Agreement”) is made as of this 16th
day of August, 2012, by and between Body Central Corp. (formerly, Body Central
Acquisition Corp.), Body Shop of America, Inc. and Catalogue Ventures, Inc.
(collectively, the “Company”) on the one hand, and B. Allen Weinstein
(“Executive”), on the other hand.

 

WHEREAS, Executive was employed by the Company pursuant to an employment
agreement made as of the 8th day of July, 2009 (the “Employment Agreement”);

 

WHEREAS, Executive has elected to resign from Executive’s employment with the
Company effective as of the 16th day of August, 2012 (the “Termination Date”);

 

WHEREAS, the Company accepts Executive’s resignation and has offered Executive
certain separation benefits in consideration for, and conditioned upon,
Executive’s agreement to the terms and conditions set forth in this Separation
Agreement including, without limitation, a general release of all claims against
the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration set forth herein, the Parties hereby agree as follows:

 

1.             Resignation From Employment and Board.  Executive has advised the
Company that he is retiring.  Accordingly, effective at the close of business on
the Termination Date, Executive shall voluntarily resign (i) from his employment
with the Company, and from any and all other positions with the Company, and
(ii) from his position as a Director of the Company and each subsidiary of the
Company, by tendering to the Board of Directors of the Company c/o Martin C.
Glass, Esq., Goodwin Procter LLP, at the email address mglass@goodwinprocter.com
or via facsimile to 212.355.3333 (with cover page marked “Attention: Martin C.
Glass Esq.”), such that they are received no later than 6:00 p.m. on the
Termination Date, letters of resignation in the forms attached hereto as
Exhibit A and Exhibit B.   Accordingly, effective at the close of business on
the Termination Date, Executive’s employment with the Company shall be deemed to
have ended, and Executive shall be deemed to have separated from any and all
positions with the Company and/or with any of its affiliates, subsidiaries and
other related entities, for all purposes effective on the Termination Date.

 

2.             Notice Pay; Severance Payments; Vacation Payment; Medical
Coverage.

 

a.     In consideration of Executive’s agreement to the terms and conditions
contained in this Separation Agreement and subject to Executive’s compliance
with the terms and conditions of this Separation Agreement and his continuing
obligations to the Company as set forth in the Employment Agreement, the Company
shall (i) continue to pay Executive his base salary through September 15, 2012
(the “Notice Pay”) and (ii) pay Executive the Severance Amount, as defined in
the Employment Agreement, which shall be paid in the form of salary continuation
(based on Executive’s final base salary rate with the Company of Six Hundred
Thousand dollars ($600,000) per year) commencing on September 16, 2012 and
ending on September 15, 2013 (the “Severance Payments”).  The Notice Pay and the
Severance Payments shall be paid to Executive via direct deposit consistent with
the Company’s current practice in

 

--------------------------------------------------------------------------------


 

periodic installments (less all applicable tax withholdings and other
deductions) in accordance with the Company’s regular bi-weekly payroll schedule
and practices.  The first such Severance Payment shall be made on the first
payroll date reasonably practicable after the later of September 16, 2012 or the
Effective Date, as defined in Section 7 of this Separation Agreement.

 

b.     The Company shall pay Executive the gross amount of Twenty Three Thousand
Seventy Six dollars and Ninety Three cents ($23,076.93) (less all applicable tax
withholdings and other deductions) representing ten (10) business days of
Executive’s accrued and unused vacation time (the “Vacation Payment”).  The
Vacation Payment shall be paid on the first regular payroll date after
September 15, 2012 (i.e., concurrently with the last payment of the Notice Pay).

 

c.     Company-sponsored coverage of Executive (and Executive’s eligible
dependents) under the Company’s group health plan in which Executive (and
Executive’s eligible dependents) were enrolled as a participant immediately
prior to the Termination Date will cease on September 30, 2012.

 

d.     Executive acknowledges and agrees that the Severance Amount and other
things of value provided herein: (i) are in full and final discharge of any and
all liabilities and obligations of the “Company Releasees” (as defined in
Section 4 of this Separation Agreement) to Executive, including with respect to
termination benefits, severance pay, salary, wages, bonuses, incentive
compensation, and all other compensation, employee benefits and otherwise, and
(ii) exceed any such payment, benefit, or other thing of value to which
Executive might otherwise be entitled under any policy, procedure or plan of any
of the Company Releasees and/or any other agreement between Executive and any of
the Company Releasees.

 

3.             Equity.  Notwithstanding anything to the contrary herein, the
treatment of Executive’s vested and unvested stock options and restricted stock
awards granted by the Company pursuant to the Body Central Acquisition Corp.
2006 Equity Incentive Plan (as amended and restated, the “Plan”) and the stock
option agreements and restricted stock agreements (the “Award Agreements”), as
set forth on Exhibit C hereto, shall be governed by the terms and conditions set
forth in the Plan and the respective Award Agreements.  In accordance with the
terms of the Plan and the respective Awards Agreements, (i) any stock options
and shares of restricted stock the Executive holds shall cease vesting as of the
Termination Date, (ii) the Executive shall forfeit for no consideration any
unvested shares of restricted stock as of the Termination Date and (iii) the
Executive may exercise those options that have become exercisable as of the
Separation Date (the “Vested Options”) within three (3) months after the
Termination Date.

 

4.             Release.  For good and valuable consideration, including but not
limited to the Severance Payments provided for in Section 2 of this Separation
Agreement (i.e., the payments of the Severance Amount set forth in Section 11
(c) of the Employment Agreement), Executive releases, discharges, and promises
not to sue the Company and any of its parents, subsidiaries, affiliates, and
related entities, and/or any and all of its and their current or former
directors, officers, shareholders, members, employees, attorneys,
representatives, insurers, agents, heirs, successors, and assigns (individually
and collectively the “Company Releasees”), from and with

 

2

--------------------------------------------------------------------------------


 

respect to any and all claims, actions, suits, liabilities, debts,
controversies, contracts, agreements, obligations, damages, judgments, causes of
action, and contingencies whatsoever, including attorneys’ fees and costs, in
law or in equity, known or unknown, suspected or unsuspected, asserted or
unasserted, which against the Company Releasees, Executive and Executive’s
respective heirs, administrators, executors, successors, assigns, attorneys, and
affiliates (individually and collectively the “Executive Releasors”) ever had,
now has, or hereafter can, shall, or may have for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of the world through the
date of Executive’s execution of this Separation Agreement (individually and
collectively, “Claims”) relating to Executive’s employment by the Company.  This
includes, without limitation, (i) any Claims arising from or under the
Employment Agreement; (ii) any Claims for compensation, salary, bonus,
commissions, incentive compensation or similar benefit, stock options,
restricted stock, severance pay, pension, vacation pay, life insurance,
disability benefits, health or medical insurance, or any other fringe benefit;
(iii) any Claims under any federal, state, or local law, regulation, or
ordinance, including without limitation any Claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Fair Labor
Standards Act, the Family Medical Leave Act, and the Florida Civil Rights Act of
1992 (Fla. Stat. Ann. Sec. 760.01 et seq.); (iv) any Claims under common law
including, without limitation, any Claim for tort, breach of contract (express
or implied, written or oral), quasi contract, or wrongful or constructive
discharge; and (v) any Claims for compensatory damages, punitive damages, or
attorneys’ fees, costs, disbursements and the like.  Executive intends this
release to be a general release of any and all Claims to the fullest extent
permissible by law.  Notwithstanding the foregoing, nothing herein shall be
deemed to release: (i) any claims for indemnification and advancement of expense
made under Section 22 of the Employment Agreement or pursuant to the provisions
of the Company’s Certificate or Articles of Incorporation and By-laws for claims
arising from service as an officer or director of the Buyer and its
subsidiaries; and (ii) claims relating to any rights the Executive may have
under this Separation Agreement.

 

5.             Indemnification for Claims.  Executive represents and warrants
that neither he nor any other Executive Releasor has previously filed, and to
the maximum extent permitted by law agrees that neither he nor any other
Executive Releasor will file, a complaint, charge or lawsuit against any of the
Company Releasees regarding any of the Claims released herein.  If,
notwithstanding this representation and warranty, an Executive Releasor has
filed or files such a complaint, charge or lawsuit, Executive agrees that he
shall cause such complaint, charge or lawsuit to be dismissed with prejudice and
shall pay any and all costs required in obtaining dismissal of such complaint,
charge or lawsuit, including without limitation the attorneys’ fees of any party
against whom an Executive Releasor has filed such a complaint, charge, or
lawsuit.  The immediately preceding sentence shall not apply, however, to a
Claim of age discrimination under the Age Discrimination in Employment Act. 
Notwithstanding any other language in this Separation Agreement, the parties
understand that this Separation Agreement does not prohibit Executive from
filing an administrative charge with the Equal Employment Opportunity Commission
or similar administrative agency.  Executive, however, waives any right to
monetary or other recovery should any federal, state or local administrative
agency pursue claims on Executive’s behalf arising out of or relating to
Executive’s employment with the Company or separation of Executive’s employment
with the Company.

 

6.             Return of Company Property.  On or prior to the Termination Date,
or earlier at any time upon the Company’s request, Executive shall return to the
General Counsel of the

 

3

--------------------------------------------------------------------------------


 

Company, or her designee, all property of the Company in the Executive’s
possession, custody or control, including but not limited to any documents (hard
copy and electronic), files (hard copy and electronic), handbooks, keys, key
cards, door and alarm codes (to the extent in any tangible form), identification
cards, building identification cards, debit cards, credit cards, laptop
computers, Blackberry or other messaging device, cell phone and/or remote login
tokens (“Company Property”).

 

7.             Older Worker Benefit Protection Act Disclosure.  Executive
recognizes that as part of his agreement to release any and all Claims against
the Company Releasees, he is releasing Claims for age discrimination under the
Age Discrimination in Employment Act, although Executive has not made any such
Claims.  Accordingly, before executing this Separation Agreement, Executive has
a right to reflect upon it for a period of up to twenty-one (21) days before
executing it (the “Review Period”), and he has an additional period of seven
(7) days after executing this Separation Agreement to revoke it in writing to
the Company’s Board in the manner described in Section 8 of this Separation
Agreement (the “Revocation Period”) under the terms of the Older Worker Benefit
Protection Act.  This Separation Agreement shall be effective upon the
expiration of the seven (7) day Revocation Period (the “Effective Date”).  By
his signature below, Executive represents and warrants that he has been advised
to consult and has consulted with an attorney of his own choosing, that he has
been given a reasonable amount of time to consider this Separation Agreement,
and that if he signs this Separation Agreement prior to the expiration of the
Review Period, he is voluntarily and knowingly waiving the remainder of the
Review Period.

 

8.             Revocation.  As stated above, pursuant to the Older Worker
Benefit Protection Act, Executive may revoke this Separation Agreement within
seven (7) days after signing it.  Revocation must be made in writing to the
Company’s Board stating, “I hereby revoke my acceptance of our Separation
Agreement” and be delivered to the Company’s Board c/o Martin C. Glass, Esq.,
Goodwin Procter LLP, 620 Eighth Avenue, New York, New York 10018.  For this
revocation to be effective, written notice must be delivered to the Company’s
Board c/o Martin C. Glass, Esq., Goodwin Procter LLP no later than the close of
business on the seventh day after Executive signs this Separation Agreement, or
if the seventh day falls on a Saturday or Sunday or holiday, on the next
business day.  In the event Executive executes this Separation Agreement and
thereafter exercises his right to revoke it as set forth in this Section 8, this
Separation Agreement shall not be effective or enforceable and Executive will
not be eligible to receive the benefits set forth in Section 2 of this
Separation Agreement.  Unless timely and properly revoked, this Separation
Agreement shall be effective on the Effective Date.

 

9.             Sections of the Employment Agreement Still in Effect.  Executive
acknowledges that certain of Executive’s obligations under the Employment
Agreement were intended to, and do in fact, survive the termination of
Executive’s employment with the Company.  Executive further agrees and
acknowledges that nothing contained in this Separation Agreement shall be
construed to relieve Executive of such ongoing obligations including, without
limitation, those set forth in Section 14 of the Employment Agreement. 
Executive further acknowledges that the Severance Payments provided for in
Section 2 of this Separation Agreement (i.e., the payments of the Severance
Amount set forth in Section 11(c) of the Employment Agreement) are in
consideration for and contingent upon Executive’s continued compliance with any
ongoing obligations under the Employment Agreement and that such payments shall
cease in the event Executive breaches any of his contractual obligations set
forth in the Employment Agreement.

 

4

--------------------------------------------------------------------------------


 

10.          Nondisparagement.  Executive agrees that Executive will not make
any statement, orally or in writing, regardless of whether such statement is
truthful, nor take any action, that (i) in any way could disparage the Company
or any principals, officers, executives, directors, partners, managers, members,
employees, representatives, agents, or investors of the Company, or which
foreseeably could harm the reputation or goodwill of any of those persons or
entities, or (ii) in any way, directly or indirectly, could knowingly cause or
encourage or condone the making of such statements or the taking of such actions
by anyone else.  Nothing herein shall be deemed to preclude Executive from
testifying truthfully under oath if he is required or compelled by law to
testify in any judicial action or before any government authority or agency or
from making any other legally-required truthful statements or disclosures.

 

11.          Modification.  This Separation Agreement may be modified or amended
only by a written instrument duly signed by each of the parties hereto or their
respective successors or assigns.

 

12.          Controlling Law.  This Separation Agreement shall be construed in
accordance with and governed by the laws of the State of Florida, without regard
to principles of conflict of laws.

 

13.          Entire Agreement.  This Separation Agreement, together with the
Employment Agreement and Award Agreements, constitutes and contains the complete
understanding of Executive and the Company with respect to the subject matter
addressed in this Separation Agreement, and supersedes and replaces all prior
negotiations and all agreements, whether written or oral, concerning the subject
matter of this Separation Agreement.  This is an integrated document.

 

14.          Severability.  If any provision of this Separation Agreement is
held invalid, such invalidation shall not affect other provisions or
applications of the Separation Agreement which can be given effect without the
invalid provision or application, and to this end the provisions of this
Separation Agreement are declared to be severable.

 

15.          Counterpart and Facsimile Signatures.  The parties agree that
facsimile signatures of this Separation Agreement shall be treated the same as
an original signature and further agree that the Separation Agreement may be
executed in counterparts.

 

16.          Attorney Review.  By their authorized signatures below, Executive
and the Company warrant that they agree to all of the terms of this Separation
Agreement, that they have had an opportunity to discuss those terms with
attorneys or advisors of their own choosing and that those terms are fully
understood and voluntarily accepted by them, including without limitation the
releases contained herein and that they have signed this Separation Agreement
voluntarily and with full understanding of its legal consequences.

 

17.          Representations and Warranties; Knowing and Voluntary Agreement. 
By Executive’s signature below, Executive represents and warrants: (i) that he
hereby is advised in writing, and that he has been so advised, to consult with
an attorney of Executive’s own choosing in connection with this Separation
Agreement; (ii) that Executive has been given a reasonable amount of time to
consider this Separation Agreement of not less than twenty-one (21) days;
(iii) that Executive has read and reviewed this Separation Agreement thoroughly
and fully understands its terms and conditions and their significance and has
discussed them with Executive’s independent legal counsel, or has had a
reasonable opportunity to have done so; (iv) that

 

5

--------------------------------------------------------------------------------


 

Executive agrees to all the terms and conditions of this Separation Agreement;
(v) that Executive is signing this Separation Agreement voluntarily and of his
own free will, with the full understanding of its legal consequences, and with
the intent to be bound hereby; and (vi) that if Executive signs this Separation
Agreement prior to the expiration of the Review Period, Executive is voluntarily
and knowingly waiving the remainder of the Review Period.

 

18.          Section 409A.  Anything in this Separation Agreement to the
contrary notwithstanding, if at the time of the Executive’s separation from
service within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Separation Agreement on account of the Executive’s separation from
service would be considered deferred compensation otherwise subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

IN WITNESS WHEREOF, the parties to this Separation Agreement, intending to be
legally bound, have caused this Separation Agreement to be executed as of as of
the dates set forth below.

 

B. ALLEN WEINSTEIN

 

BODY CENTRAL CORP., BODY SHOP OF AMERICA, INC and CATALOGUE VENTURES, INC.

 

 

 

 

 

 

By:

/s/ B. Allen Weinstien

 

 

By:

/s/ John K. Haley

 

B. Allen Weinstein

 

 

 

John K. Haley

 

 

 

 

 

Chairman of the Board

 

 

 

 

Dated:

8/27/2012

 

 

Dated:

8/27/2012

 

EXHIBIT A

 

B. Allen Weinstein

 

August 16, 2012

 

Board of Directors

Body Central Corp., Body Shop of America, Inc. and Catalogue Ventures, Inc.

c/o Martin C. Glass Esq.

Goodwin Procter LLP

 

VIA EMAIL [MGLASS@GOODWIN PROCTER.COM] or FACSIMILE [212.355.3333]

 

6

--------------------------------------------------------------------------------


 

Re: Resignation of Employment

 

Dear Board:

 

Effective as of August 16, 2012, I hereby resign from my employment with Body
Central Corp. (formerly, Body Central Acquisition Corp.), Body Shop of
America, Inc. and Catalogue Ventures, Inc. (collectively, the “Company”) for all
purposes.  Further, effective as of August 16, 2012, I hereby resign from any
and all other positions with the Company for all purposes.

 

 

 

 

B. Allen Weinstein

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

B. Allen Weinstein

 

August 16, 2012

 

Board of Directors

Body Central Corp., Body Shop of America, Inc. and Catalogue Ventures, Inc.

c/o Martin C. Glass Esq.

Goodwin Procter LLP

 

VIA EMAIL [MGLASS@GOODWIN PROCTER.COM] or FACSIMILE [212.355.3333]

 

Re: Resignation from Board of Directors

 

Dear Board:

 

Effective as of August 16, 2012, I hereby resign my position as Director of Body
Central Corp. (the “Company”) and each subsidiary of the Company and from all of
the committees of the Board of Directors of the Company and each subsidiary of
the Company upon which I sit.

 

 

 

 

B. Allen Weinstein

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Option Agreements

 

Incentive Stock Option Agreement by and between Body Central Acquisition Corp.
and the Executive dated as of October 12, 2009

Incentive Stock Option Agreement by and between Body Central Corp. and the
Executive dated September 16, 2011

Incentive Stock Option Agreement by and between Body Central Corp. and the
Executive dated April 16, 2012

 

Restricted Stock Agreements

 

Restricted Stock Agreement dated September 16, 2011

Restricted Stock Agreement dated April 16, 2012

 

Outstanding Equity as of the Termination Date

 

 

 

Type of

 

 

 

Number of Shares

 

Grant Date

 

Award

 

Ex. Price

 

Vested

 

Unvested

 

10/12/2009

 

Options

 

$

3.94

 

48,906

 

97,806

 

9/16/2011

 

Restricted Stock

 

—

 

0

 

10,122

 

9/16/2011

 

Options

 

$

19.76

 

0

 

33,633

 

4/16/2012

 

Restricted Stock

 

—

 

0

 

10,850

 

4/16/2012

 

Options

 

$

27.65

 

0

 

35,794

 

 

9

--------------------------------------------------------------------------------